Title: To George Washington from Robert Stewart, 31 July 1756
From: Stewart, Robert
To: Washington, George



Sir
Maidstone July 31st 1756

Tho’ I wrote you yesterday by Capt. Gist’s Clerk, by whom I sent my Roll & Receipts for the Months of May & June yet

judge it necessary to write you again by this Express as I have now certain Intelligence of the Enemy’s having got in the Virginia side of the Potomack. About 9 oClock last night one of our Sentrys Fir’d (he affirms at two Indians who was creeping up to view the Entrenchment) upon which we immediately got to our alarm Posts but as no Attack ensued, detach’d a party to Reconno[ite]r the adjacent Risings the out side of where our advanc’d Sentrys were plac’d and remain’d under Arms at our Posts, soon after the party return’d without making the least discovery; at Reville Beating this Morning sent out a Command to protect some Reapers & to endeavour to procure Intelligence—Between 12 & 1 oClock this day had intelligence that a party of the Enemy had this Morning at Sun rise Captivated Clem Gilleham a Man & John Huffman a Boy, four Miles from hence on the Winchester Road, just after had information from the other side the River that about 10 oClock a Party of the Enemy was seen Cross from Virginia to Maryland with 2 prisoners therefore as we were almost certain it was the same Party that had Captivated the above prisoners, and as we had then a party out, our Men prodigiously harass’d with constant partys and many of them Sick, and the whole getting in order to March from hence the day after to Morrow did not think it Expedient to detach any more ’till the others return’d except a few single persons by way of Spys and to give Notice of the Enemy’s vicinity to the Inhabitants.
Some of the Sentrys at Fort Frederick have been Fir’d at & Fort Granvile on the Frontier of Pensylvania was last week attack’d by a large Body but the Pensilvanians after sustaining a constant Fire for five hours repuls’d the Enemy cheifly by the assistance of some Swivells that were well serv’d[.] Col. Crisop this day inform’d me that every Family between the mouth of this Creek and Carlile Town in Pensilvania are fled and that the Inhabitants of that Town are abandoning their Houses in the utmost consternation.
I am this Moment inform’d that a man was this day found Scalp’d on the Main Road between the Mouth of the Creek and Governor Sharpe’s Most people imagine that there’s a very considerable Body of the Enemy and that they have some particular place of Rendevouse in the Mountains from whence they send these partys into the different Provinces The people

on this side are excessively terrified and some are mov’d in here, and am inform’d by severals who are come up the River that most of the Inhabitants on this side the River quite down to the Mouth of Shannandoe have resolv’d to fly so soon as we decamp from here, therefore I am much at a loss what to do without your orders for our Number is too small to divide and should we deferr Marching we will not have time to compleat our Operations before the rigurous Season comes on, and should we March, this part of the Country will by the timidity of the Inhabitants be laid Waste I am With great respect Sir Your Obedt hume Servt

Robert Stewart

